



EXHIBIT 10.1


SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT (this “Separation Agreement”) is entered into by and
between Abercrombie & Fitch Management Co., a Delaware corporation (the
“Company”), and Joanne Crevoiserat (the “Executive”).


WITNESSETH
WHEREAS, Employee is currently employed by the Company as Chief Operating
Officer;


WHEREAS, the Company and Executive previously entered into an agreement with an
effective date of May 10, 2017 (the “Severance Agreement”) (attached hereto as
Exhibit A and incorporated herein);


WHEREAS, the Company and Executive mutually agree that Executive’s employment
will terminate; and


WHEREAS, in conjunction with this separation of employment, the Company and
Executive desire to enter into an agreement setting forth the following terms
and conditions.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Company and Executive hereby agree as follows:


1.Termination of Employment. Pursuant to this Separation Agreement, the
effective date of Executive’s separation of employment will be the earlier of
June 15, 2019 or the date Executive begins employment elsewhere (the “Separation
Date”). Executive will be removed from the Company’s payroll and her employment
relationship with the Company will be terminated for all purposes on the
Separation Date.


2.Transition and Consulting Services. Executive agrees that she will fully
cooperate with the Company in effecting an orderly transition of her duties and
in ensuring that the business of the Company is conducted in a professional,
positive, and competent manner through the Separation Date. For the period
through June 15, 2019, (the “Transition Period”), Executive will remain a
full-time, active employee, working in her current role and title of Chief
Operating Officer. During the Transition Period, the Company will continue to
compensate Executive at her current base salary, i.e., an annualized rate of
$925,000. Executive acknowledges and agrees that, should she accept and begin
other employment before the Transition Period ends, her employment with the
Company will end as of that date.


3.Resignation of Other Positions and Offices. Other than as provided in Section
2, Executive agrees to resign from all other positions and offices, if any, that
she holds with the Company or any entity that is a subsidiary of, or is
otherwise related to or affiliated with, the Company, effective as of June 15,
2019.


1

--------------------------------------------------------------------------------





4.Accrued Compensation. The Company agrees to pay Executive the Accrued
Compensation payments outlined in Section 2(a) of the Severance Agreement.


5.Additional Severance Benefits.


(a)In exchange for Executive’s commitments as outlined in this Separation
Agreement and Executive’s execution of the Release and expiration of the
revocation period (as referenced and defined in Section 6(a) below), the Company
agrees to pay Executive (i) the amounts outlined in Section 2(a)(1) and Section
2(a)(3) of the Severance Agreement; (ii) in lieu of the provisions of Section
2(a)(2) of the Severance Agreement, a pro-rated 2019 annual incentive bonus
based on (and subject to) actual 2019 business performance, to be paid (if paid)
when other Company incentive compensation payouts are made in or about March
2020; and (iii) an additional lump-sum cash payment in the amount of Two Million
Five Hundred Thousand Dollars ($2,500,000), less applicable tax withholdings and
deductions, to be paid within 30 days following Executive’s execution of the
Release and expiration of the revocation period. For purposes of Section
5(a)(ii) above in this paragraph, the pro-rated amount will be calculated using
a fraction where the numerator is the number of days from the beginning of the
applicable bonus period through the Separation Date and the de nominator is the
total number of days in the applicable bonus period.


(b)For the avoidance of doubt, the Executive and the Company acknowledge that
the provisions of Section 2(a)(4) of the Severance Agreement no longer apply,
such provisions having been mooted by prior full vesting of Executive’s equity
replacement grants and equity inducement grants as described in Executive’s
Letter Agreement dated as of April 3, 2014 and signed by Executive on April 8,
2014 in connection with Executive’s offer of employment with the Company.


6.Conditions of Severance Benefits. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to make any payment under Section 5
hereof unless the following conditions specified in Section 6(a) and Section
6(b) are satisfied:


(a)Release. (i) Prior to the twenty-first (21st) day following the Separation
Date, Executive executes a release of all claims, known or unknown, arising on
or before the date of the release against the Company and all other individuals
and entities specified therein, in the form attached hereto as Exhibit B (the
“Release”); and (ii) any applicable revocation period has expired without
Executive revoking such Release; and


(b)Satisfactory Performance. All Severance Benefits are subject to satisfactory
performance of responsibilities throughout the Transition Period.


7.Other Compensation and Benefits. Except as specifically set forth herein,
Executive is due no other compensation or benefits. Notwithstanding any other
plan or agreement, Executive agrees that as of the date of entering into this
Separation Agreement, Executive is no longer entitled to any future equity
grants; provided, however, that for the avoidance of doubt:


(a)Pursuant to the terms of the Annual Performance Share Award Agreements under
which they were granted, Executive’s Annual Performance Share Awards


2

--------------------------------------------------------------------------------





dated March 21, 2017 and March 27, 2018, respectively, shall each vest on a
pro-rata basis based on continued employment through the Separation Date and
subject to actual Abercrombie & Fitch Co. performance through the end of the
applicable performance period; and


(b)Pursuant to the terms of the Promotional Service-Vesting Restricted Stock
Unit Award Agreement under which they were granted, the remaining unvested
restricted stock units under Executive’s Promotional Service-Vesting Restricted
Stock Unit Award dated March 21, 2017 shall vest on a pro-rata basis based on
continued employment through the Separation Date and subject to achievement of
the applicable Abercrombie & Fitch Co. performance objective (based on actual
Abercrombie & Fitch Co. performance) through the end of the applicable
performance period.


8.Affirmation of Executive Covenants. In executing this Separation Agreement and
as a condition to the Company’s performance of its obligations here in,
Executive hereby reaffirms her Executive Covenants as set forth in Section 6 of
the Severance Agreement (Exhibit A). Further, Executive acknowledges and
expressly agrees that the Company shall have the unilateral right to immediately
discontinue payment of any amounts under Section 5 of this Separation Agreement
in the event that Executive breaches any of her post-employment obligations
under Section 6 of the Severance Agreement. In addition, the U.S. Defend Trade
Secrets Act of 2016 (the “DTSA”) provides that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is ma de under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal and (y) does not disclose the
trade secret, except pursuant to court order.


9.Return of Company Property. Executive agrees that, within 7 days after the
Separation Date, she will return to the Company all property of the Company in
her possession including, without limitation, all computers, records, paper and
electronic files, documents, software programs, and copies thereof, pertaining
to the business of the Company, which records, files, documents and programs may
constitute trade secrets and proprietary information belonging solely to the
Company. Executive may not retain copies of any such records, files, documents
or programs, and hereby relinquishes and assigns to the Company any and all
rights, if any, that she may have in any such records, files, documents, or
programs.


10.Future Cooperation. Following the Separation Date, and thereafter, Executive
agrees that she shall, without any additional compensation, respond to
reasonable requests for information from the Company regarding matters that may
arise in the Company’s business. Executive agrees that she will respond to any
such requests from the Company promptly. Executive further agrees to fully and
completely cooperate with the Company, its advisors and its legal counsel with
respect to any litigation that is pending against the Company and any claim or
action that may be filed against the Company in the future. Such cooperation
shall include making herself available at reasonable times and places for
interviews, reviewing


3

--------------------------------------------------------------------------------





documents, testifying in a deposition or a legal or administrative proceeding,
and providing advice to the Company in preparing defenses to any pending or
potential future claims against the Company. The Company agrees to reimburse
Executive for any approved travel expenses incurred as a result of her
cooperation with the Company.


11.Taxes. The Company may withhold from any amounts payable under this
Separation Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Separation Agreement, the Company
shall not be obligated to guarantee any particular tax result for Executive with
respect to any payment provided to Executive hereunder, and Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.


12.Reemployment or Future Association. Executive hereby agrees that she shall
not seek reinstatement or apply for future employment with the Company or any of
its affiliates and subsidiaries; and should Executive apply for reinstatement or
re-employment in violation of this Section, neither the Company nor any of its
affiliates and subsidiaries shall incur any liability by virtue of its or their
refusal to hire her or consider her for employment.


13.Governing Law. This Separation Agreement shall in all respects be
interpreted, construed, and governed by and in accordance with the internal
substantive laws of the State of Ohio.


14.Severability. Should any provision of this Separation Agreement be declared
or be determined by any court to be invalid, the validity of the remaining
parts, terms, or provisions shall not be affected thereby, and said invalid
part, term, or provision shall be deemed not to be part of this Separation
Agreement. The waiver of a breach of any of the provisions of this Separation
Agreement shall not operate or be construed as a waiver of any other provision
of this Separation Agreement or a waiver of any subsequent breach of the same
provision. Notwithstanding the foregoing, if the Release is invalidated, this
Separation Agreement is nullified in its entirety and the Company shall have no
obligations under this Separation Agreement.


15.Voluntary Execution. Executive acknowledges that she is executing this
Separation Agreement voluntarily and of her own free will and that she fully
understands and intends to be bound by the terms of this Separation Agreement.
Further, Executive acknowledges that she has received a copy of this Separation
Agreement on May 9, 2019 and has had an opportunity to carefully review this
Separation Agreement with her attorney prior to executing it or warrants that
she chooses not to have her attorney review this Separation Agreement prior to
signing. Executive will be responsible for any attorneys’ fees incurred in
connection with the review of this Separation Agreement by her attorneys. This
Separation Agreement may be executed in counterparts and by signatures
transmitted by fax or email.


16.Entire Agreement. This Separation Agreement, the Severance Agreement (Exhibit
A), and the Release (Exhibit B) collectively constitute the entire agreement
between the Company and Executive with respect to the subject matter of this
Separation Agreement, and there are no other written or oral agreements,
understandings, or arrangements


4

--------------------------------------------------------------------------------





except as set forth herein. Except as modified by this Separation Agreement, the
terms and provisions of the Severance Agreement shall remain in full force and
effect in accordance with the terms thereof. Where the terms of this Separation
Agreement are inconsistent with the terms of the Severance Agreement, the terms
of this Separation Agreement shall control and supersede the terms of the
Severance Agreement. Any amendments, additions, or other modifications to this
Separation Agreement must be done in writing, signed by both parties, and
subject to approval of the Company’s Board in order to be binding.


17.Successors and Assigns. This Separation Agreement shall bind and inure to the
benefit of and be enforceable by Executive, the Company, and their respective
heirs, executors, persona l representatives, successors, and assigns, except
that neither party may assign any rights or de legate any obligations hereunder
without the prior written consent of the other party. Executive hereby consents
to the assignment by the Company of all of its rights and obligations hereunder
to any successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provide d such transferee or
successor assumes the liabilities of the Company hereunder.


IN WITNESS WHEREOF, Executive and a duly authorized representative of the
Company hereby certify that they have read this Separation Agreement in its
entirety and voluntarily executed it as of the date set forth under their
respective signatures.




ABERCROMBIE & FITCH MANAGEMENT CO.
 
JOANNE CREVOISERAT
 
 
 
 
By:
/s/ Fran Horowitz
 
/s/ Joanne Crevoiserat
 
Fran Horowitz
Chief Executive Officer
 
Executive Signature
 
 
 
 
 
June 12, 2019
 
June 12, 2019
 
Date of Company Signature
 
Date of Executive's Signature



5

--------------------------------------------------------------------------------






EXHIBIT A


SEVERANCE AGREEMENT




--------------------------------------------------------------------------------






AGREEMENT


This AGREEMENT (this "Agreement"), is entered into between Abercrombie & Fitch
Management Co., a Delaware corporation (the "Company"), and Joanne Crevoiserat
(the "Executive") as of the execution date by the Company below (the "Effective
Date").


WHEREAS, the Executive is employed with the Company pursuant to a letter
agreement between the Executive and the Company dated as of April 3, 2014 and
signed by Executive on April 8, 2014 (the "Letter Agreement");


WHEREAS, the Company and the Executive entered into an Agreement dated as of
July 7, 2015 (the "Prior Agreement") that sets forth the terms under which the
Executive may be entitled to severance benefits upon the occurrence of certain
events;


WHEREAS, concurrently with this Agreement, the Company will grant the Executive
time­ based and performance-based equity awards covering shares of the Company's
common stock (the "Promotion Awards"); and


WHEREAS, the Company and the Executive desire to enter into this Agreement to
alter and supersede the terms of the Prior Agreement, as set forth below.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive hereby agree as follows:


1.
Term of Agreement; Termination of Employment



(a)Term. The term of this Agreement shall be from the Effective Date and for a
period of two years thereafter (the "Original Term"); provided, that, this
Agreement shall be automatically extended, subject to earlier termination as
provided herein, for successive additional one year periods (each, an
"Additional Term"), on the second anniversary of the Effective Date and each
subsequent anniversary thereof unless, at least 90 days before the date on which
an Additional Term otherwise would automatically begin, the Company or the
Executive notifies the other in writing that the Term (as defined below) shall
not be extended by any Additional Terms thereafter. Notwithstanding the
foregoing, if a Change of Control (as defined below) occurs during the Original
Term or an Additional Term, the term of this Agreement shall extend until the
later of the Original Term or an Additional Term or the 18-month anniversary of
such Change of Control (such extension, together with the Original Term or any
Additional Terms, the "Term").


(b)At-Will Nature of Employment. The Executive acknowledges and agrees that the
Executive's employment with the Company is and shall remain "at-will" and the
Executive's employment with the Company may be terminated at any time and for
any reason (or no reason) by the Company, with or without notice, or the
Executive, subject to the terms of this Agreement. During the period of the
Executive's employment with the Company, the Executive shall perform such duties
and fulfill such responsibilities as reasonably requested by the Company from
time to time commensurate with the Executive's position with the Company.


(c)Termination of Employment by the Company. During the Term, the Company may
terminate the Executive's employment at any time with or without Cause (as
defined below) pursuant to the Notice of Termination provision below.






--------------------------------------------------------------------------------





(d)Termination of Employment by the Executive. During the Term, the Executive
may terminate employment with the Company with or without Good Reason (as
defined below) by delivering to the Company, not less than thirty (30) days
prior to the Termination Date, a written notice of termination; provided, that,
if such termination of employment is by the Executive with Good Reason, such
notice shall state in reasonable detail the facts and circumstances that
constitute Good Reason. This provision does not change the at-will nature of
Executive's employment, and the Company may end Executive's employment, pursuant
to Executive's notice, prior to the expiration of the thirty (30) days' notice.


(e)Notice of Termination. Any termination of the Executive's employment by the
Company or by the Executive shall be communicated by a written Notice of
Termination addressed to the Executive or the Company, as applicable. A "Notice
of Termination" shall mean a notice stating that the Executive's employment with
the Company has been or will be terminated and the specific provisions of this
Section 1 under which such termination is being effected.


(f)Termination Date. Subject to Section 4(a) hereof, "Termination Date" as used
in this Agreement shall mean in the case of the Executive's death or Disability
(as defined below), the date of death or Disability, or in all other cases of
termination by the Company or the Executive, the date specified in writing by
the Company or the Executive as the Termination Date in accordance with Section
1(e).


2.
Compensation Upon Certain Terminations by the Company.



(a)Termination Without Cause, or for Good Reason. If the Executive's employment
is terminated during the Term (i) by the Company without Cause (other than as a
result of the Executive's death or Disability), or (ii) by the Executive for
Good Reason, in each case, other than during the COC Protection Period (as
defined below), the Company shall (A) pay to the Executive any portion of
Executive's accrued but unpaid base salary earned through the Termination Date;
(B) pay to the Executive any annual bonus that was earned by the Executive for
the fiscal year immediately preceding the fiscal year in which the Termination
Date occurs, to the extent not already paid; (C) reimburse the Executive for any
and all amounts advanced in connection with Executive's employment with the
Company for reasonable and necessary expenses incurred by Executive through the
Termination Date in accordance with the Company's policies and procedures on
reimbursement of expenses; (D) pay to the Executive any earned vacation pay not
theretofore used or paid in accordance with the Company's policy for payment of
earned and unused vacation time; and (E) provide to the Executive all other
accrued but unpaid payments and benefits to which Executive may be entitled
under the terms of any applicable compensation arrangement or benefit plan or
program of the Company (excluding any severance plan or policy of the Company)
(collectively, the "Accrued Compensation"). In addition, provided that the
Executive executes a release of claims in a form acceptable to the Company (a
"Release"), returns such Release to the Company by no later than 45 days
following the Termination Date (the "Release Deadline") and does not revoke such
Release prior to the expiration of the applicable revocation period (the date on
which such Release becomes effective, the "Release Effective Date"), then
subject to the further provisions of Sections 3, 4, and 6 below, the Company
shall have the following obligations with respect to the Executive (or the
Executive's estate, if applicable), subject to applicable taxes and
withholdings:


2

--------------------------------------------------------------------------------





(1)
The Company will continue to pay the Executive's Base Salary (as defined below)
during the period beginning on the Executive's Termination Date and continuing
for eighteen months thereafter ("Salary Continuation"). This Salary Continuation
payment shall be paid in bi-weekly installments, consistent with the Company's
payroll practices. Subject to Sections 4(c) and 4(d) hereof, the first such
payment shall be made on the first payroll date following the Release Effective
Date, such payment to include all payments that would have otherwise been
payable between the Termination Date and the date of such payment.



(2)
The Company will pay to the Executive, with respect to the short-term cash bonus
plan in which the Executive was eligible to participate in the year of the
Executive's Termination Date, on the six (6) month anniversary of the
Executive's Termination Date, a pro-rated amount of the Executive's bonus under
such plan based on actual performance during the applicable performance period,
determined in accordance with the terms of the plan and subject to the approval
of the Compensation and Organization Committee of the Board of Directors,
through the earlier to occur of the end of the applicable performance period and
the six (6) month anniversary of the Executive's Termination Date. The pro-rated
amount will be calculated using a fraction where the numerator is the number of
days from the beginning of the applicable bonus period through the Termination
Date and the denominator is the total number of days in the applicable bonus
period.



(3)
Subject to the Executive's timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"),
during the period in which Salary Continuation is in effect, the Company shall
reimburse the Executive for 100% of the monthly premium costs of COBRA coverage,
less applicable withholding taxes on such reimbursement; provided, however, that
the Company's obligation to provide such benefits shall cease upon the earlier
of (i) the Executive's becoming eligible for such benefits as the result of
employment with another employer and (ii) the expiration of the Executive's
right to continue such medical and dental benefits under applicable law (such as
COBRA); provided, further, that notwithstanding the foregoing, the Company shall
not be obligated to provide the continuation coverage contemplated by this
Section 2(a)(3) if it would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).



(4)
The Executive will be eligible to receive the additional cash amounts in lieu of
the Executive's then-outstanding and unvested equity replacement grants and
inducement equity grants, as described under the heading "Termination Without
Cause or for Good Reason" in the Letter Agreement. Subject to Sections 4(c) and
4(d) hereof, the first such payment shall be made on the first payroll date
following the Release Effective Date.



3

--------------------------------------------------------------------------------





For the avoidance of doubt, except as provided in Section 2(a)(4), the payments
and obligations set forth in this Section 2(a) shall be in lieu of any payments
due to the Executive under the Letter Agreement or the Prior Agreement.


(b)Termination for Cause. without Good Reason. or Death. If the Executive's
employment is terminated during the Term by the Company for Cause, by the
Executive without Good Reason or by reason of the Executive's death, the Company
shall provide the Executive (or the Executive's estate, if applicable) with only
the Accrued Compensation.


(c)Termination due to Disability. If the Executive's employment is terminated by
the Company by reason of the Executive's Disability, the Company shall have the
following obligations with respect to the Executive (or the Executive's estate,
if applicable): (i) the Company shall provide the Executive with the Accrued
Compensation; and (ii) the Executive shall be entitled to receive any disability
benefits available under the Company's Long-Term Disability Plan (if any). For
purposes of this Agreement, "Disability" means a physical or mental infirmity
which impairs the Executive's ability to substantially perform the Executive's
duties with the Company or its subsidiaries for a period of at least six (6)
months in any twelve (12)-month calendar period as determined in accordance with
the Company's long-term disability plan or, in the absence of such plan, as
determined by the Company's Board of Directors (the "Board").


(d)Change of Control. If the Executive's employment is terminated during the
Term (i) by the Company other than for Cause, or due to the Executive's death or
Disability or (ii) by the Executive for Good Reason, in each case, during the
three months prior to, and the eighteen months following a Change of Control
(such period, the "COC Protection Period"), then the Company shall provide the
Executive with the Accrued Compensation and, subject to the Executive executing
a Release, returning such Release to the Company by no later than the Release
Deadline, and not revoking such Release prior to the expiration of the
applicable revocation period, and subject to the further provisions of Sections
2(j), 3, 4 and 6 below, and, in lieu of any payments due to the Executive in the
Letter Agreement or the Prior Agreement, the Company shall have the following
obligations with respect to the Executive (or the Executive's estate, if
applicable), subject to applicable taxes and withholdings:


(1)
The Company will pay the Executive an amount equal to eighteen months of the
Executive's Base Salary in effect on the Termination Date, payable in bi-weekly
installments over the eighteen months following the Termination Date, consistent
with the Company's payroll practices. Subject to Section 4(c) and 4(d) hereof,
the first such payment shall be made on the first payroll date following the
Release Effective Date, such payment to include all payments that would have
been payable between the Termination Date and the date of such payment.
Notwithstanding the foregoing, to the extent that the amounts described in this
Section 2(d)(l) qualify for an exemption under Section 409A of the Code (e.g.,
the short-term deferral exemption under Section 409A of the Code or the
"separation pay except ion" under Treasury Regulation § l.409A-l(b)(9)(iii)),
the amounts shall be paid in a lump sum on the sixtieth (60th) day following the
Termination Date provided that payment at such time would not result in the
imposition of tax penalties under Section 409A of the Code.



(2)
The Company will pay Executive an amount equal to 1.5 times the Executive's
Target Bonus. Subject to Sections 4(c) and 4(d) hereof, such amount shall be



4

--------------------------------------------------------------------------------





payable in a lump sum on the sixtieth (60th) day following the Termination Date,
except to the extent (i) of the amount determined under Section 2(a)(2) but only
(ii) where such amount described in Section 2(d)(2)(i) becomes payable other
than an account of a termination during the one-year period following a Change
of Control. To that extent, the amount shall be paid at the time described in
Section 2(a)(2) to the extent necessary to avoid the imposition of tax penalties
under Section 409A of the Code.


(3)
Subject to the Executive's timely election of continuation coverage under COBRA
for a period of eighteen months following the Termination Date, the Company
shall reimburse the Executive for 100% of the monthly premium costs of COBRA
coverage, less applicable withholding taxes on such reimbursement; provided,
however, that the Company's obligation to provide such benefits shall cease upon
the earlier of (i) the Executive's becoming eligible for such benefits as the
result of employment with another employer and (ii) the expiration of the
Executive's right to continue such medical and dental benefits under applicable
law (such as COBRA); provided, further, that notwithstanding the foregoing, the
Company shall not be obligated to provide the continuation coverage contemplated
by this Section 2(d)(3) if it would result in the imposition of excise taxes on
the Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).



For the avoidance of doubt, the payments and obligations set forth in this
Section 2(d) shall be in lieu of any payments due to the Executive under the
Letter Agreement or the Prior Agreement.


(e)Definitions.


(1)
Base Salary. For the purpose of this Agreement, "Base Salary" shall mean the
Executive's annual rate of base salary as in effect on the applicable date;
provided, however, that if the Executive's employment with the Company is being
terminated by the Executive for Good Reason as a result of a reduction in the
Executive's Base Salary, then "Base Salary" shall, for purposes of the
definition of "Good Reason" and Section 3 of this Agreement, constitute the
Executive's Base Salary as in effect prior to such reduction.



(2)
Cause. For purposes of this Agreement, cause" shall mean: (i) the Executive's
conviction of, or entrance of a plea of guilty or nolo contendere to, a felony
under federal or state law; (ii) fraudulent conduct by the Executive in
connection with the business affairs of the Company; (iii) the Executive's
willful refusal to materially perform the Executive's duties hereunder; (iv) the
Executive's willful misconduct which has, or would have if generally known, a
materially adverse effect on the business or reputation of the company; or (v)
the Executive's material breach of a covenant, representation, warranty or
obligation of the Executive to the Company. With respect to the circumstances in
subsections (iii), (iv), and (v), above, such circumstances will only constitute
"Cause" once the Company has provided the Executive written notice and the
Executive has failed to cure such issue within 30 days. No act or failure to act
on the Executive's part shall be considered "willful" unless done, or omitted to
be done, by the Executive



5

--------------------------------------------------------------------------------





in bad faith and without reasonable belief that the Executive's action or
omission was in the best interest of the Company.


(3)
Change of Control. For purposes of this Agreement, "Change of Control" shall
have the same meaning as such term is defined in the Company's 2016 Long-Term
Incentive Plan for Associates; provided, however, that for purposes of this
Agreement, such definition shall only apply to the extent that the event that
constitutes such a "Change of Control" also constitutes a "change in ownership
or control" as such term is defined in Section 409A of the United States
Internal Revenue Code of 1986, as amended (the "Code"), and the regulations and
guidance issued thereunder ("Section 409A of the Code").



(4)
Good Reason. For purposes of this Agreement, "Good Reason" shall mean, without
the Executive's written consent: (i) a reduction in the Executive's Base Salary
or Target Bonus as in effect from time to time; (ii) a material reduction
(including as a result of any co-sharing of responsibilities arrangement) of the
Executive's authority, responsibilities, or duties, (iii) a requirement that the
Executive be based at a location in excess of 50 miles from the location of its
principal executive office as of the date of this Agreement; (iv) the Company
fails to obtain the written assumption of its obligations to the Executive under
this Agreement by a successor no later than the consummation of a Change of
Control; (v) a material breach by the Company of its obligations to the
Executive under this Agreement; or (vi) in anticipation or contemplation of or
following a Change of Control, as defined above, a material adverse change in
the Executive's reporting structure; which in each of the circumstances
described above, is not remedied by the Company within 30 days of receipt of
written notice by the Executive to the Company; so long as the Executive
provides such written notice to the Company no later than 90 days following the
first date the event giving rise to a claim of Good Reason exists.



(5)
Target Bonus. "Target Bonus" shall mean the percentage of the Executive's Base
Salary equal to the Executive's short-term cash bonus opportunity under the
terms of the applicable short-term cash bonus program in which the Executive is
entitled to participate in respect of the fiscal year of the Company in which
the Termination Date occurs (if any); provided, however, that if the Executive's
employment with the Company is terminated by the Executive for Good Reason as a
result of a reduction in the Executive's Target Bonus, then "Target Bonus" shall
mean the Executive's Target Bonus as in effect immediately prior to such
reduction.



(f)Mitigation. The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 2 by seeking other employment or otherwise
and no such payment or benefit shall be eliminated, offset or reduced by the
amount of any compensation provided to the Executive in any subsequent
employment, except as provided in Section 2(a)(3) or Section 2(d)(3).


(g)Resignation from Office. The Executive's termination of employment with the
Company for any reason shall be deemed to automatically remove the Executive,
without further action, from any and all offices held by the Executive with the
Company or its affiliates.


6

--------------------------------------------------------------------------------





The Executive shall execute such additional documents as requested by the
Company from time to time to evidence the foregoing.


(h)Exclusivity. This Agreement is intended to provide severance payments and/or
benefits only under the circumstances expressly enumerated under Section 2
hereof. Unless otherwise determined by the Company in its sole discretion, in
the event of a termination of the Executive's employment with the Company for
any reason (or no reason) or at any time other than as expressly contemplated by
Section 2 hereof, the Executive shall not be entitled to receive any severance
payments and/or benefits or other further compensation from the Company
hereunder whatsoever, except for the Accrued Compensation and any other rights
or benefits to which the Executive is otherwise entitled pursuant to the
requirements of applicable law. Except as otherwise expressly provided in this
Section 2, all of the Executive's rights to salary, bonuses, fringe benefits and
other compensation hereunder (if any) which accrue or become payable after the
Termination Date will cease upon the Termination Date.


(i)Set-Off. The Executive agrees that, to the extent permitted by applicable
law, the Company may deduct from and set-off against any amounts otherwise
payable to the Executive under this Agreement such amounts as may be owed by the
Executive to the Company. The Executive shall remain liable for any part of the
Executive's payment obligation not satisfied through such deduct ion and setoff.


(j)Exclusive Remedies. The Executive agrees and acknowledges that the payments
and benefits set forth in this Section 2 shall be the only payments and benefits
to which the Executive is entitled from the Company in connection with the
termination of the Executive's employment with the Company, and that neither the
Company nor its subsidiaries shall have any liability to the Executive or the
Executive's estate, whether under this Agreement, the Letter Agreement, the
Prior Agreement or otherwise, in connection with the termination of the
Executive's employment.


3.Limitations on Certain Payments. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement or otherwise would be an "excess parachute payment," within the
meaning of Section 280G of the Code, or any successor provision thereto, but for
the application of this sentence, then the payments and benefits identified in
the second to last sentence of this Section 3 to be paid or provided will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
excess parachute payment; provided, however, that the foregoing reduction will
be made only if and to the extent that such reduction would result in an
increase in the aggregate payment and benefits to be provided to the Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income and employment taxes). Whether requested by the
Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence will be made at the expense of the
Company by a certified accounting firm that is independent from the Company. In
the event that any payment or benefit intended to be provided under this
Agreement or otherwise is required to be reduced pursuant to this Section 3, the
Company will reduce the Executive's payments and/or benefits, to the extent
required, in the following order: (a) the payments due under Section 2(d)(3)
(beginning with the payment farthest out in time that would otherwise be paid);
(b) the


7

--------------------------------------------------------------------------------





payments due under Section 2(d)(l) (beginning with the payment farthest out in
time that would otherwise be paid); (c) the payment due under Section 2(d)(2).
The assessment of whether or not such payments or benefits constitute or would
include excess parachute payments shall take into account a reasonable
compensation analysis of the value of services provided or to be provided by the
Executive, including any agreement by the Executive (if applicable) to refrain
from performing services pursuant to a covenant not to compete or similar
covenant applicable to you that may then be in effect.


4.Section 409A of the Code; Withholding.


(a)
This Agreement is intended to avoid the imposition of taxes and/or penalties
under Section 409A of the Code. The parties agree that this Agreement shall at
all times be interpreted, construed and operated in a manner to avoid the
imposition of taxes and/or penalties under with Section 409A of the Code. To the
extent required for compliance with Section 409A of the Code, all references to
a termination of employment and separation from service shall mean "separation
from service" as defined in Section 409A of the Code, and the date of such
"separation from service" shall be referred to as the "Termination Date".



(b)
All reimbursements provided under this Agreement shall comply with Section 409A
of the Code and shall be subject to the following requirement: (i) the amount of
expenses eligible for reimbursement, during the Executive's taxable year may not
affect the expenses eligible for reimbursement to be provided in another taxable
year; and (ii) the reimbursement of an eligible expense must be made by December
31 following the taxable year in which the expense was incurred. The right to
reimbursement is not subject to liquidation or exchange for another benefit.



(c)
Notwithstanding anything in this Agreement to the contrary, for purposes of the
period specified in this Agreement relating to the timing of the Executive's
execution of the Release as a condition of the Company's obligation to provide
any severance payments or benefits, if such period would begin in one taxable
year and end in a second taxable year, any payment otherwise due to the
Executive upon execution of the Release shall be made in the second taxable year
and without regard to when the Release was executed or became irrevocable.



(d)
If the Executive is a "specified employee" (as defined under Section 409A of the
Code) on the Executive's Termination Date, to the extent that any amount payable
under this Agreement constitutes "non-qualified deferred compensation" under
Section 409A of the Code (and is not otherwise excepted from Section 409A of the
Code coverage by virtue of being considered "separation pay" or a "short term
deferral" or otherwise) and is payable to Executive based upon a separation from
service, such amount shall not be paid until the first day following the six (6)
month anniversary of the Executive's Termination Date or the Executive's death,
if earlier.



(e)
To the maximum extent permitted under Section 409A of the Code, the payments and
benefits under this Agreement are intended to meet the requirements of the
short-term deferral exemption under Section 409A of the Code and the "separation
pay exception" under Treasury Regulation §l.409A-l(b)(9)(iii). Any right to a
series



8

--------------------------------------------------------------------------------





of installment payments shall be treated as a right to a series of separate
payments for purposes of Section 409A of the Code.


(f)
All amounts due and payable under this Agreement shall be paid less all amounts
required to be withheld by law, including all applicable federal, state and
local withholding taxes and deductions.



5.Indemnification. The Company shall indemnify, defend, and hold the Executive
harmless to the maximum extent permitted by law and the Company by-laws against
all judgments, fines, amounts paid in settlement and all reasonable expenses,
including attorneys' fees incurred by the Executive, in connection with the
defense of or as a result of any action or proceeding (or any appeal from any
action or proceeding) in which the Executive is made or is threatened to be made
a party by reason of the fact that the Executive is or was an officer or
director of the Company. Subject to the terms of the Company's director and
officer indemnification policies then in effect, the Company acknowledges that
the Executive will be covered and insured up to the full limits provided by all
directors' and officers' insurance which the Company then maintains to indemnify
its directors and officers.


6.Executive Covenants.


(a)
For the purposes of this Section 6, the term "Company" shall include Abercrombie
& Fitch Management Co. and all of its subsidiaries, parent companies and
affiliates thereof



(b)
Non-Disclosure and Non-Use. The Executive shall not, during the Term and at all
times thereafter, without the written authorization of the Chief Executive
Officer ("CEO") of the Company or such other executive governing body as may
exist in lieu of the CEO, (hereinafter referred to as the "Executive Approval"),
use (except for the benefit of the Company) any Confidential and Trade Secret
Information relating to the Company. The Executive shall hold in strictest
confidence and shall not, without the Executive Approval, disclose to anyone,
other than directors, officers, employees and counsel of the Company in
furtherance of the business of the Company, any Confidential and Trade Secret
Information relating to the Company. For purposes of this Agreement,
"Confidential and Trade Secret Information" includes: the general or specific
nature of any concept in development, the business plan or development schedule
of any concept, vendor, merchant or customer lists or other processes, know-how,
designs, formulas, methods, software, improvements, technology, new products,
marketing and selling plans, business plans, development schedules, budgets and
unpublished financial statements, licenses, prices and costs, suppliers, and
information regarding the skills, compensation or duties of employees,
independent contractors or consultants of the Company and any other information
about the Company that is proprietary or confidential. Notwithstanding the
foregoing, nothing herein shall prevent the Executive from disclosing
Confidential and Trade Secret Information to the extent required by law or by
any court or regulatory authority having actual or apparent authority to require
such disclosure or in connection with any litigation or arbitration involving
this Agreement.



The restrictions set forth in this Section 6(b) shall not apply to information
that is or becomes generally available to the public or known within the
Company's trade or


9

--------------------------------------------------------------------------------





industry (other than as a result of its wrongful disclosure by the Executive),
or information received on a non-confidential basis from sources other than the
Company who are not in violation of a confidentiality agreement with the
Company.


The Executive further represents and agrees that, during the Term and at all
times thereafter, the Executive is obligated to comply with the rules and
regulations of the Securities and Exchange Commission ("SEC") regarding trading
shares and/or exercising options related to the Company's stock. The Executive
acknowledges that the Company has not provided opinions or legal advice
regarding the Executive's obligations in this respect and that it is the
Executive's responsibility to seek independent legal advice with respect to any
stock or option transaction.


(c)
Non-Disparagement and Cooperation. Neither the Executive nor any officer,
director of the Company, nor any other spokesperson authorized as a spokesperson
by any officer or director of the Company, shall, during the Term or at any time
thereafter, intentionally state or otherwise publish anything about the other
party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in the market and community at
large. During the Term and at all times thereafter, the Executive shall fully
cooperate with the Company in defense of legal claims asserted against the
Company and other matters requiring the testimony or input and knowledge of the
Executive. If at any time the Executive should be required to cooperate with the
Company pursuant to this Section 6(c), the Company agrees to promptly reimburse
the Executive for reasonable documented costs and expenses incurred as a result
thereof. The Executive agrees that, during the Term and at all times thereafter,
the Executive will not speak or communicate with any party or representative of
any party, who is known to the Executive to be either adverse to the Company in
litigation or administrative proceedings or to have threatened to commence
litigation or administrative proceedings against the Company, with respect to
the pending or threatened legal action, unless the Executive receives the
written consent of the Company to do so, or is otherwise compelled by law to do
so, and then only after advance notice to the Company. Nothing herein shall
prevent the Executive from pursuing any claim in connection with enforcing or
defending the Executive's rights or obligations under this Agreement, or
engaging in any activity as set forth in Section 14 of this Agreement.



(d)
Non-Competition. For the period of Executive's employment with the Company and
its subsidiaries and for twelve (12) months following Executive's Termination
Date with the Company and its subsidiaries for any reason (the "Non-Competition
Period"), Executive shall not, directly or indirectly, without the Executive
Approval, own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any entity listed on
Appendix A attached to this Agreement, or any of their current or future
divisions, subsidiaries or affiliates (whether majority or minority owned), even
if said division, subsidiary or affiliate becomes unrelated to the entity on
Appendix A at some future date, or any other entity engaged in a business that
is competitive with the Company in any part of the world in which the Company
conducts business or is actively preparing or considering conducting business
("Competing Entity"); provided, however, that the "beneficial ownership" by the
Executive, either individually or by a "group" in which the Executive is a
member (as such terms are used in Rule 13d of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the "Exchange Act")), of
less than 2% of the voting stock of any publicly held corporation shall not be a
violation of this Section 6(d). The Executive acknowledges and agrees that any
consideration that the Executive received in respect of any non-competition
covenant in favor of the Company or its subsidiaries entered into prior to the
date hereof shall be incorporated



10

--------------------------------------------------------------------------------





herein as consideration for the promises set forth in this Section 6(d) and that
the provisions contained in this Section 6(d) shall supersede any prior non­
competition covenants between the Executive and the Company or its subsidiaries.


(e)
Non-Solicitation. For the period of Executive's employment with the Company and
its subsidiaries and for twenty-four (24) months following Executive's
Termination Date with the Company and its subsidiaries for any reason
("Non-Solicitation Period"), the Executive shall not, either directly or
indirectly, alone or in conjunction with another party, interfere with or harm,
or attempt to interfere with or harm, the relationship of the Company with any
person who at any time was a customer or supplier of the Company or otherwise
had a business relationship with the Company. During the Non­ Solicitation
Period, the Executive shall not hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
person who is currently employed, or was employed at any time during the
six-month period prior thereto, as an employee, contractor or consultant of the
Company. The Executive acknowledges and agrees that any consideration that the
Executive received for in respect of any non-solicitation covenant in favor of
the Company or its subsidiaries entered into prior to the date hereof shall be
incorporated herein as consideration for the promises set forth in this Section
6(e) and that the provisions contained in this Section 6(e) shall supersede any
prior non-solicitation covenants between the Executive and the Company or its
subsidiaries.



(f)
Confidentiality of this Agreement. Unless this Agreement is required to be
publicly disclosed under applicable U.S. securities laws, the Executive agrees
that, during the Term and at all times thereafter, the Executive shall not speak
about, write about, or otherwise publicize or disclose to any third party the
terms of this Agreement or any fact concerning its negotiation, execution or
implementation, except with (i) an attorney, accountant, or other advisor
engaged by the Executive; (ii) the Internal Revenue Service or other
governmental agency upon proper request; or (iii) the Executive's immediate
family; provided, that all such persons agree in advance to keep said
information confidential and not to disclose it to others. This Section 6(f)
shall not prohibit Executive from disclosing the terms of this Section 6 to a
prospective employer.



(g)
Remedies. The Executive agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages. The terms of this Section 6(g) shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the



11

--------------------------------------------------------------------------------





recovery of damages from the Executive. The Executive and the Company further
agree that the confidentiality provisions and the covenants not to compete and
solicit contained in this Section 6 are reasonable and that the Company would
not have entered into this Agreement but for the inclusion of such covenants
herein. The parties agree that the prevailing party shall be entitled to all
costs and expenses, including reasonable attorneys' fees and costs, in addition
to any other remedies to which either may be entitled at law or in equity in
connection with the enforcement of the covenants set forth in this Section 6.
Should a court with jurisdiction determine, however, that all or any portion of
the covenants set forth in this Section 6 is unreasonable, either in period of
time, geographical area, or otherwise, the parties hereto agree that such
covenants or portion thereof should be interpreted and enforced to the maximum
extent that such court deems reasonable. In the event of any violation of the
provisions of this Section 6, the Executive acknowledges and agrees that the
post-termination restrictions contained in this Section 6 shall be extended by a
period of time equal to the period of such violation, it being the intention of
the parties hereto that the running of the applicable post-termination of
employment restriction period shall be tolled during any period of such
violation. In the event of a material violation by the Executive of this Section
6, any severance being paid to the Executive pursuant to Section 2 of this
Agreement or otherwise shall immediately cease, and the aggregate gross amount
of any severance previously paid to the Executive shall be immediately repaid to
the Company.


(h)
The provisions of this Section 6 shall survive any termination of this Agreement
and any termination of the Executive's employment, and the existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements of this Section 6.



7.
Successors and Assigns.



(a)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term "the Company" as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term "successors and assigns" as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.



(b)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, the Executive's beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal personal representative.



8.Arbitration. Except with respect to the remedies set forth in Section 6(g)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition


12

--------------------------------------------------------------------------------





for stay in any action or proceeding of any kind arising out of or relating to
this Agreement or its termination and agree that the arbitrator shall have the
authority to award costs and attorney fees to the prevailing party.


9.Effect on Prior Agreements. Except as otherwise set forth herein, this
Agreement supersedes all provisions in prior agreements, either express or
implied, between the parties hereto, with respect to post-termination payments
and/or benefits, including the Letter Agreement and the Prior Agreement;
provided, that, this Agreement shall not supersede the Company's 2005, 2007 or
2016 Long-Term Incentive Plans (or any other applicable equity plan) or any
applicable award agreements evidencing equity-based incentive awards thereunder,
including the Promotion Awards (the "Equity Documents"), and any rights of the
Executive with respect to equity-based incentive awards hereunder shall be in
addition to, and not in lieu of, any rights pursuant to the Equity Documents. No
provisions of this Agreement shall supersede or nullify the clawback provisions
in the Equity Documents or any of the applicable Company incentive compensation
plans. For the avoidance of doubt, except as otherwise set forth herein, the
post-termination payments and benefits provided herein shall be in lieu of, and
not in addition to, any post-termination payment or benefits provided under the
terms of the Prior Agreement and Letter Agreement.


10.Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:


To the Executive:
To Executive's last home address as listed in the books and records of the
Company.


To the Company:
Abercrombie & Fitch Management Co.
6301 Fitch Path
New Albany, Ohio 43054
Attn: General Counsel


11.Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


13

--------------------------------------------------------------------------------





12.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
conflict of law principles thereof. Except as provided in Section 8, any actions
or proceedings instituted under this Agreement with respect to any matters
arising under or related to this Agreement shall be brought and tried only in
the Court of Common Please, Franklin County, Ohio.


13.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


14.Protected Rights. Nothing contained in this Agreement limits Executive's
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission ("Government
Agencies"). Executive further understands that this Agreement does not limit
Executive's ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive's right to
receive an award from a Government Agency for information provided to any
Government Agency.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has hereto set his/her hand this 24th day of
April, 2017.
 
/s/ Joanne Crevoiserat
Joanne Crevoiserat







IN WITNESS WHEREOF, the undersigned has hereto set his hand this 10th day of
May, 2017.
 
/s/ Arthur C. Martinez
Arthur C. Martinez
Executive Chairman of the Board of Directors
Abercrombie & Fitch Co.



15

--------------------------------------------------------------------------------





Appendix A


(all current and future (as described in Section 6(d) of the Agreement)
subsidiaries, divisions and affiliates of the entities below)


American Eagle Outfitters, Inc.
Gap, Inc.
J. Crew Group, Inc.
Pacific Sunwear of California, Inc.
Urban Outfitters, Inc.
Aeropostale, Inc.
Polo Ralph Lauren Corporation
Ascena Retail Group
Lululemon Athletica, Inc.
Levi Strauss & Co.
L Brands (formerly known as Limited Brands, including, without limitation,
Victoria’s Secret, Pink, Bath & Body Works, La Senza and Henri Bendel)
Express, Inc.
Nike, Inc.
Under Armour, Inc.
Amazon.com, Inc.
 



16

--------------------------------------------------------------------------------






EXHIBIT B


RELEASE




--------------------------------------------------------------------------------






RELEASE AGREEMENT


This Release Agreement (“Release”) is entered into between Joanne Crevoiserat
(“Executive”) and Abercrombie & Fitch Management Co. on behalf of itself, its
parent, affiliates, subsidiaries, officers, agents, employees (current and
former), successors, predecessors, assigns, and any and all other related
persons, firms, corporations, and other legal entities (herein singularly and
collectively called the “Company”).


WHEREAS, the Company and Executive previously entered into an Agreement with an
effective date of May 10, 2017 (the “Severance Agreement”);


WHEREAS, the Company and Executive previously entered into a Separation
Agreement executed by Executive on June 12, 2019 (the “Separation Agreement”);
and


WHEREAS, pursuant to the Separation Agreement, Executive is required to execute
and not revoke this Release as provided in the Separation Agreement in order to
receive the benefits in Section 5 of the Separation Agreement (the “Additional
Severance Benefits”);


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged,
Executive agrees as follows:


1.
Release.



(a)
Executive, individually, and on behalf of Executive’s heirs, executors,
administrators, and assigns, agrees not to sue, acquits, releases, and forever
discharges the Company, as collectively defined above, of and from all actions
and causes of action, suits, debts, claims, and demands which may legally be
waived by private agreement, in law or in equity, which Executive ever had, or
may now have, with respect to any aspect of Executive’s employment by, and/or
separation of employment from, the Company, whether known or unknown to
Executive at the time of execution of this Release, including, but not limited
to, claims for breach of contract (express or implied), personal injury,
defamation and wrongful discharge; claims based on any oral or written
agreements or promises, contract, constitutional provision, common law, public
policy, and tort; claims for retaliation, and/or discrimination or harassment in
employment; and claims for compensatory, actual, special, consequential,
reliance, punitive, exemplary and/or other damages for personal injuries, pain
and suffering, emotional distress, health care expenses, back pay, front pay,
separation pay, wages, benefits, attorney’s fees, costs, interest or other
monies, from the beginning of time through the date that Executive signs this
Release.



(b)
Excluded from this Release of Claims are any claims or rights which cannot be
waived by law, including claims arising after the date of this Release and any
workers compensation claims. Also excluded from this Release are any claims for
indemnification under the Company charter and by-laws or for coverage under any
applicable contract of directors and officers liability insurance respecting
Executive’s acts and omissions occurring prior to the date of separation. This





--------------------------------------------------------------------------------





Release does not prohibit Executive from bringing a claim to enforce the terms
of this Release, the Separation Agreement, or the Severance Agreement (as
modified by the Separation Agreement).


(c)
Executive agrees that, with the exception of any action the law precludes
Executive from waiving by agreement, Executive’s covenants and releases, as set
forth in this Release, include a waiver of any and all rights or remedies under
any present and/or future federal, state, local or foreign statute, law and/or
regulation, including, but not limited to: state and U.S. Constitutions; state
common law; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1866; the Civil Rights Act of 1991; the Americans with Disabilities Act; the
Equal Pay Act; the Family and Medical Leave Act; the Employee Retirement Income
Security Act; the Age Discrimination in Employment Act; the Older Workers
Benefit Protection Act; the Genetic Information Non-Discrimination Act; the
Occupational Safety and Health Act; the National Labor Relations Act; the
federal Worker Adjustment and Retraining Notification Act; the Consolidated
Omnibus Budget Reconciliation Act; the Ohio Civil Rights Act, Ohio Re v. Code
Ch. 4112; any similar federal, state or local statute or law applicable to
Executive’s employment, all as amended. This Release is also intended to and
shall release the Company from any and all wage and hour related claims arising
out of or in any way connected with Executive’s employment with the Company, to
the maximum extent permitted by federal and state law.



(d)
Executive intends that this Release shall bar each and every claim, demand and
cause of action hereinabove specified, whether known or unknown to Executive at
the time of execution of this Release. As a result, Executive acknowledges that
Executive might, in the future, discover claims or facts in addition to or
different from those which Executive now knows or believes to exist with respect
to the subject matters of this Release and which, if known or suspected at the
time of executing this Release, may have materially affected this settlement.
Nevertheless, Executive hereby waives any rights, claims, or causes of action
that might arise as a result of such different or additional claims or facts.



2.
Acknowledgements and Reporting. Executive acknowledges and agrees that
Executive: (a) has been properly paid for all hours worked at the Company; (b)
has not suffered any on-the job injury at the Company for which Executive has
not already filed a claim; (c) has not suffered any unreported workplace injury
at the Company through the Separation Date (as defined in the Separation
Agreement) or re-aggravated any job injury Executive has already reported or for
which Executive has already filed a worker’s compensation claim; (d) has been
properly provided any leave of absence at the Company because of Executive’s or
a family member’s health condition; and, (e) has not been subjected to any
improper treatment, conduct or actions by the Company due to or related to
Executive’s request for, or taking of, any leave of absence because of
Executive’s own or a family member’s health condition.



3.
Acceptance and Older Workers Benefit Protection Act Acknowledgements. Executive
has at least twenty-one (21) days during which to consider this Release. Any
modifications to this Release, whether material or immaterial, will not restart
this twenty-



2

--------------------------------------------------------------------------------





one (21)-day period. Executive is not required to, but may, accept this Release
by signing and returning it to the Company within twenty-one (21) days from the
date this Release was communicated to Executive. If Executive does not sign and
return this Release by July 6, 2019 (the “Release Deadline”), then all of the
terms offered in this Release will expire and shall be deemed null and void and
Executive shall not be entitled to any of the Severance Benefits set forth in
Section 5 of the Separation Agreement.


Executive acknowledges and agrees that:


(a)
this Release, the Severance Agreement, and the Separation Agreement are written
in plain and understandable language which Executive fully understands;



(b)
Executive was advised and hereby is advised in writing to consult with an
attorney of Executive’s choice prior to signing this Release;



(c)
Executive is not waiving any claims that may arise after the execution of this
Release under the ADEA; and,



(d)
The Severance Payments in Section 5 of the Separation Agreement exceed the
amount to which Executive would have otherwise been entitled from the Company.



4.
Revocation. Executive understands that this Release may be revoked for a period
of seven (7) calendar days following Executive’s execution of the Release. The
Release is not effective until this revocation period has expired. Executive
understands that any revocation to be effective must be in writing and
postmarked within seven (7) calendar days of the execution of this Release and
addressed to: Abercrombie & Fitch Management Co., 6301 Fitch Path, New Albany,
Ohio 43054, Attention: John Gabrielli, SVP & Chief Human Resources Officer. If
revocation is by mail, then certified mail with return receipt requested is
recommended to show proof of mailing.



This Release shall become finally effective upon receipt of the signed document
and the expiration of the above revocation period. No Severance Benefits under
Section 5 of the Separation Agreement shall be made until after the revocation
period has expired.


5.
Modification and Waiver. This Release shall not be changed, modified,
terminated, canceled or amended except by a written instrument signed by
Executive and the Company. The failure to exercise, or a delay in exercising,
any right, remedy or power under this Release shall not operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
under this Release preclude any other or further exercise thereof.



6.
Severability. If any provision of this Release is judicially declared to be
invalid or unenforceable for any reason, in whole or in part, only such
provision or provisions shall be invalid or unenforceable without invalidating
or rendering unenforceable or otherwise



3

--------------------------------------------------------------------------------





affecting the remaining provisions of this Release, which shall remain in full
force and effect to the fullest extent permitted by law.


7.
Headings. The headings used in this Release are descriptive only, are for the
convenience of identifying provisions, and are not determinative of the meaning
or effect of any provision.



8.
Voluntary Execution. Executive acknowledges that she is executing this Release
voluntarily and of her own free will and that she fully understands and intends
to be bound of the terms of this Release. Further, Executive acknowledges that
she has received a copy of this Release on June 15, 2019, and has had an
opportunity to carefully review this Release with her attorney prior to
executing it or warrants that she chooses not to have her attorney review this
Release prior to signing. Execution by facsimile or by an electronically
transmitted signature shall be fully and legally binding. Executive acknowledges
that this Release may not be executed prior to the Separation Date (as defined
in the Separation Agreement), and if Executive executes the Release prior to the
Separation Date (as defined in the Separation Agreement), it is null and void.



9.
Protected Rights. Nothing contained in this Release or in the Severance
Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that neither
the Severance Agreement nor this Release limits Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Release and the Severance Agreement do not limit Executive’s right
to receive an award from a Government Agency for information provided to any
Government Agency.



10.
Governing Law. This Release shall in all respects be interpreted, construed, and
governed by and in accordance with the internal substantive laws of the State of
Ohio.



4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive has executed and delivered this Release of the
date set forth below.


JOANNE CREVOISERAT
 
 
 
/s/ Joanne Crevoiserat
 
Executive Signature
 
 
 
June 15, 2019
 
Date of Executive's Signature
 



5